Name: Commission Regulation (EEC) No 1442/82 of 8 June 1982 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 16 Official Journal of the European Communities 9 . 6 . 82 COMMISSION REGULATION (EEC) No 1442/82 of 8 June 1982 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream market conditions give rise to difficulties ; whereas it should therefore be suspended temporarily ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 6 (7) thereof, Whereas the first paragraph of Article 29 of Commis ­ sion Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 1 180/82 (4), provides for the amount of the aid to be adjusted in certain circum ­ stances in line with changes in the buying-in price for butter in order to offset a profit or loss arising from such changes ; Whereas the scope of this provision was widened by Article 1 (4) of Regulation (EEC) No 658/82 ; whereas application of that provision would under present Application of the second paragraph of Article 29 of Regulation (EEC) No 685/69 is hereby suspended with effect from 1 April 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . O OJ No L 90 , 15 . 4 . 1969, p . 12 . (4) OJ No L 138 , 19 . 5 . 1982, p . 12 .